 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   EMMETT JOHNSON,                         Case No. 2:21-cv-04259-JVS (AFM)
12
                         Petitioner,         ORDER SUMMARILY DISMISSING
13                                           HABEAS PETITION FOR LACK OF
            v.
14                                           SUBJECT MATTER JURISDICTION
     CHRISTIAN PFEIFFER,
15

16                       Respondent.

17

18         Petitioner, a state prisoner, was convicted of murder in 1996. (Los Angeles
19   County Superior Court Case No. TA041797). He is currently serving a sentence of
20   life without parole imposed as a result of that conviction. On May 20, 2021,
21   Petitioner filed this petition for a writ of habeas corpus challenging his 1996
22   conviction. See 28 U.S.C. § 2254. (ECF 1.)
23         Petitioner has filed numerous prior habeas corpus petitions in the Central
24   District of California challenging his 1996 conviction. The first, filed in September
25   2010, was summarily dismissed on procedural grounds. Case No. 2:10-cv-06792-
26   JVS(RZ). The second petition, filed in December 2013, was dismissed with prejudice
27   as time-barred. Case No. 2:13-cv-07464-JVS(RZ). Three subsequent petitions were
28   each dismissed for lack of jurisdiction because they were successive. See Case Nos.
 1   2:14-cv-05869-JVS(RZ); 2:16-cv-03887-JVS(AFM); 2:17-04564-JVS(AFM).
 2          The current petition alleges that Petitioner’s constitutional rights were violated
 3   because he was detained for five and a half months after his arrest without being
 4   notified of the nature of the charges against him; while Petitioner was detained, “the
 5   arresting agency” was collecting inadmissible statements against him; and Petitioner
 6   was deprived of his right to a speedy trial. (ECF 1 at 5-10.) Because the petition
 7   challenges the same judgment of conviction as did the petition in Case Number CV
 8   13-7464-JVS(RZ), which was dismissed with prejudice as untimely, it is successive.
 9   See McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir. 2009) (holding that dismissal of
10   a habeas petition as time barred under 28 U.S.C. § 2244(d)(1) constitutes a
11   disposition on the merits and renders a subsequent petition second or successive for
12   purposes of 28 U.S.C. § 2244(b)).
13          “Before a second or successive application permitted by this section is filed in
14   the district court, the applicant shall move in the appropriate court of appeals for an
15   order authorizing the district court to consider the application.” 28 U.S.C.
16   § 2244(b)(3)(A). Absent authorization from the Court of Appeals, this Court lacks
17   jurisdiction over a successive petition. See Magwood v. Patterson, 561 U.S. 320, 330-
18   331 (2010); Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001).
19          Petitioner has not obtained authorization from the Ninth Circuit to file this
20   second or successive petition. Consequently, this Court is without jurisdiction to
21   entertain it.1 See Burton v. Stewart, 549 U.S. 147, 153 (2007). To the extent
22   Petitioner might contend that the petition meets an exception to the bar on successive
23   petitions, this argument must first be presented to the Court of Appeals.
24

25   1 Pursuant to Ninth Circuit Rule No. 22-3(a), when a request for authorization to file a successive
26   petition is “mistakenly submitted” to a district court, it must be referred to the Ninth Circuit. Rule
     22-3(a) also provides that a district court may refer such a petition to the Ninth Circuit when to so
27   would serve the interests of justice. Neither circumstance is present in this case. Nevertheless, the
     Clerk is directed to mail petitioner a copy of Ninth Circuit Form 12 so that petitioner may file an
28   application for leave to file a second or successive petition in the Court of Appeals.
                                                       2
 1         IT THEREFORE IS ORDERED that this action be summarily dismissed
 2   without prejudice for lack of jurisdiction.
 3         LET JUDGMENT BE ENTERED ACCORDINGLY.
 4

 5

 6   DATED: June 02, 2021
 7

 8                                                   JAMES V. SELNA
                                               UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
